Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 05-2312

                      UNITED STATES OF AMERICA,

                                 Appellee,

                                      v.

                            DANIEL DELPIANO,

                         Defendant, Appellant.


          [Hon. Joseph L. Tauro,           U.S. District Judge]

          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS


                                   Before

                       Selya, Lynch and Howard,
                           Circuit Judges.



     Jerome J. Froelich, Jr., and McKenney & Froelich on brief for
appellant.
     Carmen M. Ortiz, Assistant U.S. Attorney, and Michael J.
Sullivan, United States Attorney, on brief for appellee.



                               May 26, 2006
          Per Curiam.   Daniel DelPiano pled guilty to conspiring

with others to defraud a commercial lender, Microfinancial, Inc.,

into providing his company, Premier Holidays International, Inc.,

with a line of credit of $12 million.1      After United States v.

Booker, 543 U.S. 220 (2005), DelPiano was sentenced to 60 months'

imprisonment, the statutory maximum, which was three months below

the bottom of the otherwise applicable guideline sentencing range.

On appeal, DelPiano challenges his sentence on the sole ground that

the sentence imposed is contrary to the court's findings in his

favor at the sentencing hearing.     Notably, he does not argue that

the district court failed to make factual findings on disputed

issues, made factual or legal errors in applying the guidelines,2

or imposed an unreasonably high sentence under Booker.

          The district court's "reasoning can . . . be inferred by

comparing what was argued by the parties or contained in the pre-

sentence report with what the judge did."         United States v.

Jiménez-Beltre, 440 F.3d 514, 519 (1st Cir. 2006) (en banc); see


     1
      The details of this fraudulent scheme are set forth in this
court's affirmance of a $23 million civil judgment against
DelPiano's company arising from the same scheme, Microfinancial,
Inc. v. Premier Holidays Int'l, Inc., 385 F.3d 72, 75-76 (1st Cir.
2004).
     2
      In the district court, DelPiano argued that one of his two
prior convictions should not have been counted in determining his
criminal history category because he was not sentenced to
imprisonment or probation but only required to pay a fine.     On
appeal, he alludes to, but does not brief, that argument.
Therefore, we need not address it. Lupien v. City of Marlborough,
387 F.3d 83, 89 n.4 (1st Cir. 2004).

                               -2-
also United States v. Cruz, 981 F.2d 613, 618 (1st Cir. 1992).

Because   the    court    imposed   a   guidelines    sentence,    it   was   not

required to state its reasons with specificity in the written

judgment.       See 18 U.S.C. § 3553(c).           Its reasoning is fully

consistent with the sentence imposed.

            In particular, we infer that the district court rejected

DelPiano's request for an acceptance-of-responsibility reduction

for the primary reason argued by the government--DelPiano's failure

to provide complete and accurate information about his financial

situation.      That failure was fully detailed in the presentence

report.      Although DelPiano's counsel took the "position [that

DelPiano]    provided     the    financial    information,"   he    offered   no

evidence to contradict the contrary findings of the presentence

report, with which the district court was familiar and whose

findings the court adopted in its written statement of reasons. We

further   infer    that    the    district    court   was   not    sufficiently

impressed by the limited extent of DelPiano's cooperation, as

described by a testifying government agent, to grant an acceptance-

of-responsibility reduction on that ground.            Because the district

court's denial of an acceptance-of-responsibility reduction was

consistent with these implicit reasons, it is immaterial that the

court expressly declined to rely on DelPiano's recent arrest as a

further reason for declining to grant such a reduction.




                                        -3-
              As to calculation of the criminal history category--the

only other disputed issue--we infer that the district court relied

on the calculations contained in the presentence report,                     which

placed DelPiano in criminal history category II based on his two

prior convictions, and that it rejected DelPiano's argument that

one of the convictions should not be counted for the same reasons

stated by the probation officer in overruling DelPiano's objection

to the presentence report on that ground.                  DelPiano's contention

that the district court agreed with his argument on that point is

not supported by the transcript of the sentencing hearing.                  Taken

in context, it is apparent that the court was agreeing to disregard

only DelPiano's recent arrest--not his prior conviction.

              We   further     infer   that   the    court     agreed    with   the

government's       arguments    that   a   60-month    sentence     was   further

warranted "based on other factors . . . under [18 U.S.C. §] 3553(a)

. . ., not only just the seriousness of the offense but the

background and characteristics of the defendant and trying to

reflect   a    sentence      that   [provides]      just    punishment    for   the

offense."      DelPiano made no argument that the statutory factors

warranted a lesser sentence.

              Given the above inferences, all of which are supported by

the record, there is no inconsistency between the district court's

reasoning and the 60-month sentence imposed.                   Nor is there any




                                        -4-
inconsistency between the district court's written statement of

reasons and its oral statements at sentencing.

          Accordingly, the sentence is summarily affirmed.   See 1st

Cir. R. 27(c).




                               -5-